Citation Nr: 1432522	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for liver disease, to include hepatitis C.  

3.  Entitlement to service connection for kidney disease.  

4.  Entitlement to service connection for residuals of a right leg wound.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1971, with service in the Republic of Vietnam from December 1967 to August 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claim is now in the jurisdiction of the Houston, Texas RO.  

In February 2011, a Travel Board hearing was held before a Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  

These matters were previously before the Board in June 2011 and were remanded for additional development.  

In September 2013, the Veteran was sent a letter informing him that the VLJ who conducted the February 2011 Travel Board hearing was no longer with the Board, and requesting whether the Veteran would like another hearing before another VLJ; there has been no response.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era.  

2.  A current diagnosis of PTSD, or any other psychiatric disorder, is not shown.  

3.  Resolving all reasonable doubt in the Veteran's favor, hepatitis C had its onset in service.  

4.  A current diagnosis of kidney disease is not shown.  

5.  Residuals of a right leg wound are not shown.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. § 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).

2.  Service connection for hepatitis C is warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).  

3.  Service connection for kidney disease is not warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. § 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  Service connection for residuals of a right leg wound is not warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. § 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

In this decision, the Board grants service connection for hepatitis C.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding the claim for service connection for hepatitis C.  

Regarding the claims for service connection for PTSD, kidney disease, and residuals of a right leg wound, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, the VCAA duty to notify was satisfied by way of May 2006 and June 2011 letters.  The letters provided the Veteran notice of what information and evidence is needed to substantiate his claims (the June 2011 letter provided notice of substantiating a secondary service connection claim), as well as what information and evidence must be submitted by the Veteran and what information and evidence was to be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.  The Veteran's service treatment records consist of his July 1967 service enlistment examination and December 1970 service discharge examination reports.  In June 2011, the Board remanded these matters for additional development, to include securing any additional service treatment records.  In August 2011, the National Personnel Records Center responded that there were no additional service treatment records.  Hence, any such records are presumed irretrievably lost.  Therefore, VA has a heightened duty to assist the appellant in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran was also afforded a hearing before a VLJ at which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ identified the issues and asked specific questions directed at identifying whether there was evidence that would help substantiate the Veteran's claim and specifically sought to identify any pertinent evidence not currently associated with the claims file.  In addition, the Veteran volunteered his pertinent treatment history and symptoms prior, during and since service.  Accordingly, he is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that no further action pursuant to Bryant is necessary and the Veteran is not prejudiced by a decision at this time.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

B. Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (i.e., VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

PTSD

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

As referenced above, the threshold criteria for establishing service connection for any disability, to include PTSD, is evidence of a current diagnosis of the claimed condition.  However, in the instant case, the Board finds that the totality of the evidence fails to reflect such a diagnosis.  

As noted above, the Veteran's complete service treatment records are not available.  However, his December 1970 discharge report of medical examination shows his psychiatric symptomatology was normal on clinical evaluation.  On his discharge report of medical history, there was no complaint of depression or excessive worry, or frequent or terrifying nightmares.  

In an August 2006 stressor statement, the Veteran reported he was stationed in a combat zone in Vietnam and that the environment was stressful.  

At the February 2011 Travel Board hearing, the Veteran testified that his duty while stationed in Vietnam was a truck driver which required him to take ammunition and supplies to the other soldiers out in the field.  He denied having been diagnosed with PTSD.  

On February 2012 VA PTSD examination, it was found that the Veteran did not have a diagnosis of PTSD that conforms to DSM-IV criteria based on the examination.  The diagnosis was cocaine abuse.  The examiner noted that the Veteran drug use started during his active service, and he further noted that the Veteran appears to be most distressed by coming home from Vietnam with a drug addiction.  The examiner opined that his drug addiction does not appear to be related to a psychiatric disability as he does not meet the criteria for PTSD or depression.  

The Board notes that the RO has conceded the Veteran's stressor.  However, there is no evidence of PTSD or any other diagnosable psychiatric disorder during the appeal period.  Significantly, the Board finds that the February 2012 VA examiner's conclusion that the Veteran does not have PTSD or depression (or any other diagnosable psychiatric disorder) should be afforded great probative value.  The examiner's conclusions are unequivocal, supported by the record (including the lack of a diagnosis of PTSD or a psychiatric disorder), and are supported by a detailed and thorough rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that among the factors for assessing the probative value of a medical opinion are the unequivocal nature of the opinion, a factually accurate predicate, and a reasoned analysis).  

The Board also specifically acknowledges its consideration of the lay evidence of record, including the Veteran's contentions that he suffers from PTSD as a result of his in-service experiences.  However, whether the Veteran demonstrates sufficient symptomatology to support a diagnosis of a psychiatric illness is a medically complex matter requiring medical expertise, and thus, the Veteran, as a layperson, is not qualified to either render such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues); cf. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In sum, the most probative evidence of record fails to reflect that the Veteran has or has had PTSD (or a diagnosed psychiatric disorder) during the pendency of this appeal.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent evidence of current disability, there can be no valid claim).  Accordingly, a basis for granting service connection has not been presented, and the Veteran's appeal is therefore denied.  

Hepatitis C

The Veteran's available service treatment records include an October 1970 clinical record that noted the Veteran had been coming to the outpatient drug treatment facility from April 1970 to May 1970, and that he was a long-time user of heroin.  The diagnosis was hepatitis, acute.  On December 1970 discharge report of medical history, it was noted the Veteran had a heroin addiction in the past, but was not presently using.  

Post-service private treatment records submitted by the Veteran consisting of laboratory reports show a positive hepatitis C antibody test in March 2004.  Telford Unit private treatment records include a July 2005 report showing the Veteran's problems included hepatitis, first observed in March 2004.  An assessment of hepatitis C, positive, was provided.  

At the February 2011 Travel Board hearing, the Veteran testified that he contracted hepatitis C while stationed in Vietnam, and that he used heroin while stationed in Vietnam.  

At a liver, gall bladder, and pancreas VA examination in February 2012, a diagnosis of hepatitis C was provided.  The Veteran reported he was involved in heroin abuse and high risk sexual activities while stationed in Vietnam.  It was noted he did not have signs or symptoms attributable to chronic or infectious liver disease.  His risk factors for hepatitis C were listed as intravenous drug use and high risk sexual activity.  There were no signs or symptoms attributable to cirrhosis of the liver.  

After review of the claims file, the examiner stated he could not opine the Veteran's current hepatitis C is at least as likely as not due to his military service without resorting to mere speculation because there is insufficient objective data to make such a medical determination.  Although there is documentation of acute hepatitis in the service treatment records, this does not definitively establish that his hepatitis was of viral etiology such as hepatitis C.  To opine that the acute hepatitis diagnosed in service was of viral etiology would be rendering an opinion based on mere speculation because there are other potential causes of hepatitis such as autoimmune hepatitis and/or toxic hepatitis.  Consequently, it would be mere speculation that the Veteran's current hepatitis C is related to his prior diagnosis of acute hepatitis in service.  The examiner also opined he could not resolve whether the Veteran's current hepatitis C is proximately caused by his in-service heroine use without resorting to mere speculation due to insufficient objective data to make such a medical determination.  The examiner explained that the Veteran also has another high risk factor which may contribute to his developing hepatitis, namely, his high risk sexual activity.  Assuming his first diagnosis was hepatitis C, there is insufficient objective evidence to attribute the cause of his hepatitis C to only heroine use or to only high risk sexual activity.  

The evidence shows that the Veteran has a diagnosis of hepatitis C, and that he had a diagnosis of acute hepatitis in service.  The question is then whether his current hepatitis C is related to the diagnosis of acute hepatitis in service.  

The Veteran has provided a competent and credible account of in-service hepatitis C related risk factors, to include intravenous drug use and high risk sexual activity.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His account of in-service risk factors has also remained consistent.  These factors together make the Veteran's statements as to this matter both competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  

The Board notes that direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct, or for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301; see also 38 C.F.R. § 3.1(m) (defining "in line of duty" in such terms).  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA, unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  

In any service connection claim, competent medical evidence and opinions are highly probative in establishing the claim.  The February 2012 VA examiner conveyed an inability to determine whether the diagnosis of acute hepatitis in service was of viral etiology, such as hepatitis C, or another form of hepatitis.  However, because the examiner fully explained his reasoning for being unable to provide an opinion without resorting to speculation, his opinion is not inadequate.  

The examiner was also unable to determine whether the Veteran's current hepatitis C is attributable to his in-service risk factors of drug only or his high-risk sexual activity alone.  Again, because the examiner fully explained his reasoning for being unable to provide an opinion without resorting to speculation, his opinion is not inadequate.

Although the Veteran's heroin use during service is a risk factor for hepatitis C that occurred during service, this risk factor cannot serve as the basis upon which to grant his claim for service connection for hepatitis C because it constitutes willful misconduct.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2013).  However, willful misconduct has not been defined by the pertinent regulations to include high-risk sexual activity.  VA regulations specifically provide that residuals of venereal disease are not to be considered "willful misconduct."  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(c)(1).  While the Veteran does not currently suffer from a venereal disease, it appears that there is a clear intent on the part of Congress and VA to remove diseases which are the residuals of sexual contact from the definition of willful misconduct.

Accordingly, as high-risk sexual activity is a known risk factor for hepatitis C, because the Veteran has provided credible lay testimony that he engaged in unprotected sex during active duty service, and because the VA examiner found that the Veteran's current hepatitis C was due, at least in part, to his unprotected sex during service, the Board concludes that service connection for hepatitis C is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Kidney Disease

The Veteran alleges, at least in part, that his kidney disease is secondary to his hepatitis C.  

As referenced above, the threshold criteria for establishing service connection for any disability, to include kidney disease, is evidence of a current diagnosis of the claimed condition.  However, in the instant case, the Board finds that the totality of the evidence fails to reflect such a diagnosis.  

As noted above, the Veteran's complete service treatment records are not available.  However, his December 1970 discharge report of medical examination found no evidence of abnormal kidney function or any kidney disease.  

At the February 2011 Travel Board hearing, the Veteran testified that VA doctors have informed him that his kidneys were "messed up" from his abuse of drugs and his hepatitis C.  

The Board has reviewed the VA and private treatment records and has found no clinical diagnoses of kidney disease during the appeal period.

At a February 2012 VA examination, a VA examiner determined it was less likely than not the Veteran has kidney disease based on his recent blood and urine tests which showed relatively normal kidney function.  The Board affords the February 2012 VA examiner's finding great probative value.  The examiner's findings are unequivocal, supported by the record (including the lack of a diagnosis of kidney disease), and are supported by a detailed and thorough rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has considered the lay evidence of record, to include the Veteran's contention that he suffers from kidney disease as a result of his drug abuse and hepatitis C, for which the Board has granted service connection.  However, whether the Veteran has abnormal laboratory kidney values or functioning to support a diagnosis of kidney disease is a medically complex matter requiring related expertise, and thus, the Veteran, as a layperson, is not qualified to either render a diagnosis or provide a related etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); cf. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  There is no other competent evidence of record that establishes a current diagnosis of kidney disease.

As the probative evidence fails to show the Veteran has had kidney disease during the pendency of this appeal, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, a basis for granting service connection has not been presented on any basis, including as secondary to hepatitis C, and the Veteran's appeal is therefore denied.  

Residuals of a Right Leg Wound

As referenced above, the threshold criteria for establishing service connection for any disability, to include residuals of a right leg wound, is evidence of a current diagnosis of the claimed condition.  However, in the instant case, the Board finds that the totality of the evidence fails to reflect such a diagnosis.  

As noted above, the Veteran's complete service treatment records are not available.  However, his December 1970 discharge report of medical examination found his lower extremities were normal on clinical evaluation.  His discharge report of medical history shows that the Veteran denied having a "trick" or locked knee, swollen or painful joints; a bone, joint, or other deformity; lameness, or arthritis or rheumatism.  

Houston VA Medical Center treatment records include a February 2002 report noting the Veteran ambulates without assistance.  

In March 2006 correspondence, the Veteran reported that he was hit in the right leg by someone while walking on base, and argued that it had to be from friendly fire.  He further reported he was told that his leg would have to be cut off.  A friend took him to a doctor from Vietnam who informed him he could save the leg and the doctor did.  

In August 2006 correspondence, the Veteran reported that he was shot in his right leg by a flare gun inside of his unit's motor pool at night by friendly fire.  

At the February 2011 Travel Board hearing, the Veteran testified that he was shot by a flare in his right leg due to friendly fire while walking through the motor pool to his barracks.  He related that the flare burned his leg significantly, such that doctors in Vietnam stated his leg would have to be amputated because it would not heal.  However, he got in touch with a Vietnamese doctor who healed his leg.  Presently, he stated he has no cartilage between the bones in his right leg, and that his bones rub together.  

On February 2012 VA knee and lower leg conditions examination, the Veteran reported he suffered a gunshot wound to the right knee while in service.  The examiner noted that the Veteran's discharge history and physical did not indicate a knee wound or gunshot wound.  In addition, there was presently no physical evidence of a wound to the right knee.  On physical examination, there was no evidence of tenderness or pain to palpation for the joint line or soft tissues of either knee.  Muscle strength testing was 5/5 (normal) in the right knee on flexion and extension, and joint stability testing was normal in the right knee.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner also noted there were no scars found or any other pertinent physical findings, complications, conditions, signs and/or symptoms.  Imaging studies did not reveal degenerative or traumatic arthritis.  The diagnosis was a normal right knee.  

In this case, there is no evidence of a right leg wound or any residuals of such a wound during the appeal period.  Significantly, the Board finds that the February 2012 VA examiner's conclusion that the Veteran has a normal right knee should be afforded great probative value.  The examiner's conclusions are unequivocal, supported by the record (including the lack of a diagnosis of a right leg wound), and are supported by findings on examination report (including the lack of evidence of a scar of the right leg).  

The Board also specifically acknowledges its consideration of the lay evidence of record, including the Veteran's contentions that he sustained a right leg wound from a flare gun during his active service.  While the Veteran is competent to state he suffered a right leg wound during his active service from a flare gun, the Board finds his assertion to be not credible.  The Board finds the Veteran's account of not only suffering a right leg wound but also being informed the leg would have to be amputated, to be implausible in light of the current lack of evidence showing any residual pathology or a scar from such a wound.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). 

In sum, the most probative evidence of record fails to reflect that the Veteran has or has had a right leg wound or any residuals from such a wound during the pendency of this appeal.  Absent evidence of current disability manifested as residuals of a right leg wound, there can be no valid claim See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, a basis for granting service connection has not been presented, and the Veteran's appeal is therefore denied.  



ORDER

Service connection for PTSD is denied.  

Resolving all doubt in the Veteran's favor, service connection for hepatitis C is granted.  

Service connection for kidney disease is denied.  

Service connection for residuals of a right leg wound is denied.  



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


